Exhibit 10(d)

TOSCO CORPORATION
1996 LONG TERM INCENTIVE PLAN
AS AMENDED

1.     PURPOSE

          The purpose of this Tosco Corporation 1996 Long Term Incentive Plan
(the “Plan”) is to further the long-term profitable growth of Tosco by offering
a long-term incentive in addition to current compensation to eligible employees
who will be largely responsible for such growth, to the benefit of the Tosco
shareholders. This Plan will replace the granting of Incentive Awards under the
Corporation’s 1992 Stock Incentive Plan to Participants in this Plan during any
Performance Period applicable to them. It is expected that this Plan will
encourage such employees to remain with Tosco and will also encourage qualified
persons to seek and accept employment with Tosco.

2.     DEFINITIONS

           Terms not otherwise defined herein shall have the following meanings:

          (a)    "Tosco" or the "Corporation" means Tosco Corporation, its
divisions and subsidiaries.

          (b)    "Board" means the Board of directors of Tosco Corporation.

          (c)    “Change in Control” shall be deemed to occur (1) upon the
approval of the shareholders of Tosco (or if such approval is not required, upon
the approval of the Board) of (A) any consolidation or merger of Tosco in which
Tosco is not the continuing or surviving corporation or pursuant to which shares
of Common Stock would be converted into cash, securities or other property,
other than a merger in which the holders of Common Stock immediately prior to
the merger will have the same proportional ownership of Common Stock of the
surviving corporation immediately after the merger, (B) any sale, lease,
exchange, or other transfer (in one transaction or a series of related
transactions) of all or substantially all the assets of Tosco or (C) adoption of
any plan or proposal for the liquidation or dissolution of Tosco (2) when any
“person” (as defined in Section 3(a)(9) or 13(d) of the Exchange Act), shall
become the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of more than 20% of the combined voting power of the
Corporation’s then outstanding securities without the unanimous approval of the
Board, or (3) if at any time during a period of two consecutive years,
individuals who at the beginning of such period constituted the Board shall
cease for any reason to constitute at least a majority thereof, unless the
election or the nomination for election by Tosco’s shareholders of each new
director during such two-year period was approved by a vote of at least
three-quarters of the directors then still in office who were directors at the
beginning of such two-year period.

          (d)    "Code" means the Internal Revenue Code of 1986, as amended from
time to time.

          (e)    “Committee” means the Compensation Committee of the Board of
Directors, which shall consist of at least three members, which members shall
serve at the pleasure of the Board. Each member of the Committee (a) shall not
be eligible to participate in the Plan, (b) shall not at any time within one
year prior to his or her appointment have been eligible for selection as a
person to whom stock may have been allocated or to whom stock options or stock
appreciation rights of Tosco or any of its affiliates may have been granted,
except as permitted under regulations adopted under Section 16 of the Exchange
Act (as hereinafter defined), and (c) from and after the 1996 Annual Meeting,
shall be an “outside director” as defined in the regulations under Section
162(m) of the Code.

           (f)   "Common Stock" means the common stock, $0.75 par value, of
Tosco Corporation.

           (g)   "Employee" means an employee selected for participation in the
Plan as set forth in Section 5.

           (h)   "Exchange Act" means the Securities Exchange Act of 1934, as
amended.

          (i)    “Fair Market Value” means the average of the high and low
prices of Common Stock as quoted on the Composite Tape on the date as of which
fair market value is to be determined or, if a weekend or holiday, the next
preceding business day.

          (j)    "Participant" means any Employee who receives a Performance
Unit Award under the Plan for a Performance Period.

          (k)    “Performance Goals” mean performance goals as may be
established in writing by the Committee and shall be based on the stock price of
Common Stock. Such goals may be absolute in their terms or measured against or
in relationship to a baseline Common Stock price.

          (l)    “Performance Period” means the period of time designated by the
Committee applicable to a Performance Unit Award during which the Performance
Goals shall be measured and shall not be longer than five (5) years.

          (m)    “Performance Unit Award” means an award made pursuant to the
provisions of this Plan, the payment of which is contingent upon attainment of
Performance Goals.

3.     ADJUSTMENTS IN THE EVENT OF CHANGES IN CAPITALIZATION.

          (a)    Adjustments in Certain Events. In the event of any change in
the outstanding Common Stock by reason of any stock split, share dividend, or
exchange or reclassification of shares, split-up, split-off, spin-off,
liquidation or other similar change in capitalization, or any distribution to
common stockholders other than cash dividends, the Common Stock price and the
number of shares used for Plan purposes shall be computed so as to be on a basis
equitable (to both Participants and the Corporation) and equivalent to that
before the occurrence of such event.

4.     ADMINISTRATION

          The    Committee shall have the authority, consistent with the Plan,
to determine the provisions of the performance units to be granted, to interpret
the Plan and the performance units granted under the Plan, to adopt, amend and
rescind rules and regulations for the administration of the Plan and the
performance units, and generally to conduct and administer the Plan and to make
all determinations in connection therewith which may be necessary or advisable,
and all such actions of the Committee shall be binding upon all Participants. No
amendment shall be made without the Participant’s consent which would impair the
rights of a Participant under any Performance Unit Award theretofore granted, or
which, without the approval of the stockholders of the Company, would change (a)
the performance measure in Paragraph 6 with respect to “covered employees” as
defined under Section 162(m) of the Code, (b) the individuals or class of
individuals eligible to participate in the Plan, or (c) the maximum amount
payable to an individual participant under the Plan.

5.     ELIGIBILITY

          Performance Unit Awards may be made only to regular, salaried
employees of Tosco (but not members of the Committee or any person who serves
only as a Director) as selected by the Committee. Any Employee may receive one
or more Performance Unit Awards as the Committee shall from time to time
determine, and such determinations may be different as to different Employees
and may vary as to different awards. Nothing contained in this Plan shall be
construed to limit the right of Tosco to grant other forms of incentive
compensation otherwise than under this Plan. The Plan or the receipt of a
Performance Unit Award shall not confer on any individual any right to continue
in the employ of Tosco or interfere in any way with the right of Tosco to
terminate his or her employment at any time, with or without cause.

6.     PERFORMANCE UNIT AWARDS

          (a)    Performance Period. The Performance Period applicable to a
Performance Unit Award shall be set forth in writing by the Committee no later
than 90 days after the commencement of the Performance Period and shall be
communicated to each Participant.

          (b)    Performance Goals. The Performance Goals applicable to a
Performance Unit Award shall be set forth in writing by the Committee no later
than 90 days after the commencement of the Performance Period and shall be
communicated to each Participant. Performance Goals shall be measured as the
difference between a baseline Common Stock price (anticipated to be Fair Market
Value as of the beginning of a Performance Period) and the Common Stock price
above a target level achieved during each measurement period of a Performance
Period.

          (c)    In making a Performance Unit Award, the Committee may take into
account an Employee’s responsibility level, performance, cash compensation
level, incentive compensation awards and such other considerations as it deems
appropriate. The total amount of all payments made to any Participant under this
Plan in any calendar year, except in the event of a Change of Control, as
provided in Section 8 or except with respect to the originally scheduled final
payment of any Performance Unit Award, shall not exceed 400% of such
Participant’s total annual compensation (excluding any amount attributable to
this Plan) attributable to the calendar year in which an applicable Performance
Period commences and the total of all Performance Unit Awards granted for a
specific Performance Period shall not exceed four million five hundred thousand
units. (Note: Changed from one million five hundred thousand units to reflect
the 3-for-1 stock split effective February 13, 1997)

          (d)    When a Performance Goal is achieved during any measurement
period, a participant shall be deemed vested in an amount equal to the
Performance Goal achieved multiplied by the number of Performance Units in his
or her Performance Unit Award (“Deemed Vested Amount”). Payment with respect to
a Performance Unit Award will be made to Participants on the date or dates fixed
by the Committee at the time of grant of such Performance Unit Award.

          (e)    If a Participant voluntarily terminates his or her employment
with the Corporation or retires prior to age 65 (all other than for reason of
disability, death, illness, or injury) prior to the scheduled payment date for a
Performance Unit Award, all unpaid award amounts shall be forfeited. If a
Participant’s employment with the Corporation terminates for disability,
illness, injury, or non-voluntary reason which would provide for payment under
any applicable severance agreement, or termination of employment by the
Corporation other than for cause, amounts deemed vested as of the date of
termination shall be paid in accordance with the payment schedule applicable to
such Performance Award, but no additional amounts will accrue as Deemed Vested
after the date of such termination except in the event of a Change In Control.
For purposes of the Plan, (a) a transfer of an employee from the Corporation to
a subsidiary shall not constitute termination of employment and, (b) a leave of
absence for compulsory military service, illness, disability, injury, or for any
purpose approved by the Corporation, shall not constitute voluntary termination
of employment. The beneficiaries or estate of a Participant whose employment
terminates because of death will receive a payment equal to the Deemed Vested
Amount within 30 days following the death of the Participant.

          (f)    In order to be eligible to receive payment for a particular
Performance Unit Award, a Participant must be an Employee of Tosco for the
90-day period immediately following the date of grant of that particular
Performance Unit Award. This Section 6(f) shall not apply if termination of
employment is caused by death, disability, illness, or injury.

          (g)    A Participant (or his beneficiaries or estate) may be offered
the opportunity to defer the receipt of payment of a Performance Unit Award or
any part thereof. All payments shall be subject to withholding for applicable
taxes.

7.     NON TRANSFERABILITY AND NO SHAREHOLDER RIGHTS

          The right to receive payment of a Performance Unit Award shall not be
assigned or transferred in whole or in part, either directly or by operation of
law or otherwise (except by will or the laws of descent and distribution)
including but not by way of limitation, execution, levy, garnishment,
attachment, pledge, bankruptcy or any other manner.

8.     CHANGE IN CONTROL

        Notwithstanding any limitation set forth in this Plan, at or just prior
to the occurrence of a Change in Control, in order to maintain a Participant’s
rights under the Plan, payment of all unpaid Deemed Vested Amounts shall be made
in cash. The amount of cash to be paid to an Employee with respect to the
Performance Unit Award in such event shall be the higher of (i) the aggregate of
all unpaid Deemed Vested Amounts or (ii) the amount determined by multiplying
(x) the number of shares of Common Stock relating to such Performance Unit
Award, by (y) the difference between Fair Market Value on the date of Change in
Control and the Initial Baseline, and (z) subtracting the sum of Deemed Vested
Amounts plus previously paid Deemed Vested Amounts. Further, Tosco’s obligation
with respect to such Performance Unit Award shall be assumed, or equivalent new
obligations substituted therefor, by the acquiring or surviving corporation
after such Change in Control.

9.     GOVERNING LAW

           The provisions of this Plan shall be interpreted and construed in
accordance with the laws of the State of New York.

10.     TERMINATION

          Termination of the Plan shall not affect any awards made hereunder
which are outstanding on the date of termination and such awards made hereunder
continue to be subject to the terms of the Plan notwithstanding its termination.
If the Plan has been previously approved by the stockholders, the Corporation
may not, without subsequent approval by the shareholders, materially modify (i)
the performance measures in Paragraph 6 with respect to covered employees, (ii)
the requirements as to eligibility for participation in the Plan, or (iii)
otherwise materially increase the benefits accruing to the Employees under the
Plan.